OPINION

Per Curiam:

In this appeal from an order denying pre-trial habeas relief, appellant, charged with murder (NRS 200.010), contends that the evidence adduced before the magistrate failed to establish probable cause to hold him for trial.
Contrary to appellant’s contention the record before us is sufficient to show that “there is probable cause to believe that an offense has been committed and that the [appellant] has committed it, . . .” NRS 171.206. At this stage of the proceedings we are not concerned that “[t]he evidence of commission of the offense charged may not support a conviction . . .” Maskaly v. State, 85 Nev. 111, 450 P.2d 790 (1969).
The order of the trial court is affirmed.